                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                            STATESBORO DIVISION




UNITED STATES OF AMERICA

V.                                            CR619-OO5

CHARLES GARNER




                 ORDER ON MOTION FOR LEAVE OF ABSENCE



        Samuel G. Oliver having made application to the Court for a leave of absence,

and it being evident from the application that the pro\dsions of Local Rule 83.9 have

been complied with, and no objections having been received;

        IT IS HEREBY ORDERED THAT Samuel G. Oliver be granted leave of

absence for the following periods: November 26, 2019 through December 9,

2019.


      SO ORDERED,this the                  of November, 2019.




                                       J. RAI^DAI^ALL, CHIEF JUDGE
                                       UNITEDS^ATES DISTRICT COURT
                                                 :N district of GEORGIA
